*450Opinion by
Lawrence, J.
It was stipulated that the merchandise in question consists of battery plates in the form of antimonial lead scrap, of which nonferrous metal is the component material in chief value, which are secondhand or waste or refuse, or are obsolete, defective, or damaged, and which are fit only to be remanu-factured. Upon the agreed statement of facts, it was held that the merchandise comes within the provisions of Public Law 869, as amended by Public Law 535, supra, and is properly entitled to free entry.